Citation Nr: 0915394	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1957 to 
January 1961, and from April 1961 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that subsequent to the RO's October 2005 
Supplemental Statement of the Case (SSOC), additional VA 
treatment records dated from August 2005 to May 2006 were 
associated with the claims file.  They include records of 
treatment of the Veteran's right shoulder.  After associating 
such records, the RO did not issue a new SSOC; rather, the RO 
indicated in the record that a new SSOC for the bilateral 
shoulder disability issue was not necessary, as such records 
were not pertinent to the Veteran's service connection claim.

The Board finds that remand for an SSOC by the RO is not 
warranted in this case.  In this regard, the Board notes that 
the records associated with the claims folders after the 
October 2005 SSOC continue to show the presence of shoulder 
disability many years after service, a fact established by 
the evidence of record when the October 2005 SSOC was issued.  
The records are essentially cumulative in nature.  They do 
not address whether a disability of either shoulder is 
etiologically related to service.  Therefore, no useful 
purpose would be served by remanding this case for the RO to 
issue an SSOC.



FINDING OF FACT

No chronic disability of either shoulder was present until 
more than one year following the Veteran's discharge from 
service, and no current disability of either shoulder is 
etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of either shoulder during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a bilateral 
shoulder disability.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, as the Board concludes below that 
the preponderance is against the Veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
Veteran on these two elements, the Board finds no prejudice 
to the Veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran was provided VCAA notice by letter mailed in 
January 2004, prior to the initial adjudication of his claim.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for disability of either 
shoulder.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.

The Board acknowledges that the Veteran was not provided a VA 
examination to determine the nature and etiology of any 
bilateral shoulder disability.  However, as is explained 
below, the Board finds that the information and evidence of 
record does not establish that the Veteran suffered an event, 
injury or disease in service that might be associated with 
his claimed disability.  Thus, a remand for a VA examination 
is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim.  Although 
the record reflects that the Veteran at least has a current 
right shoulder disability, it does not reflect that any 
shoulder disability was incurred until many years after his 
last period of active service.

VA medical treatment records reflect treatment for right 
shoulder pain, beginning in June 2002.  A June 2002 X-ray 
report indicates that the Veteran complained of chronic right 
shoulder pain, and that X-rays showed degenerative changes 
present in the acromioclavicular (AC) joint.  A July 2002 
magnetic resonance imaging (MRI) of the right shoulder showed 
supraspinatus and infraspinatus tendinopathy, impingement 
anatomy, and bursitis.

In December 2002, during an examination with a VA orthopedic 
surgeon, it was noted that the Veteran probably had some 
obvious impingement.  It was also noted that the Veteran 
related his condition directly to his activity while he was 
in the service.  The Veteran reported that he had played a 
lot of ball in service, and that he had reported injuries and 
problems with the shoulder while in the service.

The Veteran has continued to receive treatment for his right 
shoulder, including steroid injections.  A March 2005 VA MRI 
showed a large, partially retracted supraspinatus tear.  The 
Veteran was diagnosed in May 2005 as having a right rotator 
cuff tear.

The Veteran essentially contends that a bilateral shoulder 
condition is the result of in-service activities, and, in 
particular, in-service athletics such as tennis, baseball, 
boxing, volley ball, bowling, golf, and football.

However, neither the service treatment records, nor the post-
service treatment records dated shortly after the Veteran's 
period of service, reflect complaints of or treatment for any 
left or right shoulder problems.  On his November 1977 
separation examination, the Veteran's shoulders were found to 
be normal on clinical evaluation.  The Veteran's original 
claim for VA compensation was filed shortly after his 
discharge from service.  He did not claim to have service-
connected disability of either shoulder at that time or until 
more than 20 years following his discharge from service.

On a February 1978 VA examination, the Veteran complained of, 
and was diagnosed with, left ankle and low back disorders; 
however, there were no complaints, abnormal findings, or 
diagnoses related to either shoulder.  On a March 1980 VA 
examination, the Veteran reported that his back occasionally 
bothered him, but that, other than that, no problems were 
apparent. 

The earliest indication in the record of any shoulder problem 
is the June 2002 X-ray report, which is dated nearly 25 years 
after the Veteran's period of service.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  In 
this case, the record reflects neither a chronic in-service 
shoulder condition, nor any continuity of shoulder 
symptomatology after service.

The Board recognizes the contentions of the Veteran and his 
representative that the fact that the Veteran was a graduate 
of a Medical Technician Course and a Medical Training Course, 
along with his assignments to medical and dental centers, 
allowed him to seek treatment and medication without going 
through normal channels, which resulted in little recording 
of injuries or other problems with his shoulders during his 
active duty.

However, even considering such contentions, the Board finds 
that the evidence preponderates against the Veteran's claim 
that he incurred an in-service shoulder injury related to a 
current shoulder disability.  Although the Veteran contends 
that his shoulder problems would not have been recorded in 
the service treatment records due to his training and 
position, the service treatment records contain numerous 
instances of complaints of and treatment for orthopedic 
problems, particularly with respect to a left ankle injury 
and low back problems.  Moreover, such left ankle and low 
back problems were noted on both the Veteran's November 1977 
separation examination and his February 1978 VA examination, 
whereas no shoulder problem was noted on either.  Similarly, 
the post-service medical record prior to June 2002, while 
containing no complaints of or treatment for any shoulder 
problem, contains numerous instances of complaints of and 
treatment for orthopedic problems, including conditions 
involving the Veteran's low back, both ankles, and both hips. 

In sum, the Board has not found the Veteran's statements in 
support of the claim decades after his discharge from service 
and in connection with his claim for compensation benefits to 
be sufficiently credible and probative to establish that he 
injured either shoulder during service or that he has had 
chronic shoulder problems since service.  In view of the 
absence of any corroborating evidence of a service injury of 
either shoulder or of a continuity of symptomatology after 
service, the absence of any medical evidence linking a 
current shoulder disability to service, and the medical 
evidence showing that no shoulder disability was found on the 
service separation examination or any post-service 
examination prior to 2002, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Service connection for a bilateral shoulder disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


